Citation Nr: 1819027	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1989 to February 1990, November 1990 to March 1991, and February 2003 to August 2004, to include service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 2017 decision, the Board denied entitlement to service connection for bilateral pes planus.  The Veteran appealed the January 2017 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2017 order granted a Joint Motion for Remand (JMR) and vacated the Board's January 2017 Board decision.

The Veteran testified in regard to this issue in a July 2013 at a video conference hearing before a Veterans Law Judge (VLJ).  That VLJ is no longer employed at the Board, and in February 2018 the Veteran was notified of this and of her right to be afforded the opportunity for another hearing under 38 C.F.R. § 20.707 (2017). The Veteran declined another hearing. 


FINDINGS OF FACT

1.  The Veteran's pes planus was noted at entrance into active duty.

2.  It is shown that the pre-existing bilateral pes planus underwent a permanent increase in severity during service. 





CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C. §§ 1110, 1131, 1153, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her pre-existing pes planus was aggravated beyond its natural progression due to her deployment from May 2003 to June 2004.  The Veteran asserts that pain in her feet began during this time.  See May 2012 claim; June 2012 statement; July 2013 Board hearing transcript, pp. 3-4, 8; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A February 1989 enlistment examination report noted the Veteran had "pes planus, asymptomatic."  As the pes planus was noted at induction to service, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; See Duran v. Brown, 6 Vet. App. 283, 286 (1994); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

As the pes planus was noted upon entry into service, the claim is one of entitlement to compensation based on aggravation of a preexisting disability.  38 U.S.C.A. § 1153.  Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a noncombat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran served on active duty during a period of war.  As such, the regulations direct VA to presume that the Veteran's preexisting pes planus was aggravated by active duty if the evidence demonstrates that it underwent an increase in severity during her active service.  In order to rebut this presumption, it must be shown by clear and unmistakable evidence that the Veteran's pes planus was not aggravated or that the aggravation was due to the natural progression of the disability.

The Veteran has a current diagnosis of bilateral pes planus.  See April 2014 VA examination.  

The Board acknowledges the negative nexus opinion provided by the April 2014 VA examiner.  However, in an October 2017 order granting the JMR, the Court determined that the April 2014 VA examination report was inadequate.

The Board finds the Veteran's contention that her pes planus was aggravated by service to be both competent and credible.  See Falzone v. Brown, 8 Vet. App. 398, 403 (2005) (holding that pes planus is the type of condition that lends itself to lay observation).  Accordingly, the Board finds that the Veteran's pre-service pes planus was aggravated by service and service connection is warranted.


ORDER

Service connection for bilateral pes planus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


